


Exhibit 10.1



 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and between Deborah Neymark (“Employee”) and Vascular Solutions, Inc.
(“Employer”).

 

WHEREAS, Employee’s services for the Employer will terminate on the close of
business on August 15, 2008 (the “Employment Termination Date”); and

 

WHEREAS, Employee and Employer desire to fully and finally settle all issues,
differences and actual and potential claims between then, including, but in no
way limited to, any claims that might arise out of Employee’s employment with
Employer and the termination thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Employer and Employee agree as follows:

 

1.                       Employee represents, understands and agrees that her
employment with Employer terminates on August 15, 2008 (the “Employment
Termination Date”). Employee agrees to assist in the transition of her work and
responsibilities to representatives of the Tamarack Group and to be generally
available for responding to questions and providing information on an as-needed
and as-available basis through December 31, 2008. The Employee will coordinate
her services solely through the representatives of the Tamarack Group. The
provision of these transition services will not interfere with Employee’s
ability to accept and perform full-time employment with another business prior
to December 31, 2008.

 

2.

In consideration of Employee’s services and agreements hereunder, Employer
agrees to provide to Employee the following payments and benefits:

 

 

(a)

Through the Employment Termination Date, the Employer will continue Employee’s
current salary and benefits.

 

 

(b)

Employee’s final paycheck will include payment for all accrued and unused
vacation time through the Employment Termination Date.

 

 

(c)

Between the Employment Termination Date and December 31, 2008, Employer will
continue to pay Employee an amount equal to Employee’s current base salary as a
consulting payment in normal bi-weekly payroll increments, subject to Employee
continuing to assist in providing transition services as outlined in paragraph
(a) and complying with all other aspects of this Agreement.

 

 

(d)

Within five working days after the completion and submission of a properly
completed expense report (which shall be submitted by Employee prior to August
8, 2008), the Employer will reimburse the Employee for all outstanding
legitimate business expenses.

 

Initials:

 

 

 


--------------------------------------------------------------------------------


 

(e)

Employee will receive benefits under the Employer’s health insurance plan
through August 31, 2008. Employer will pay the amounts due under COBRA for the
continuation of Employee’s health benefits through December 31, 2008.
Thereafter, Employee will continue to be eligible under COBRA for continuation
coverage at her expense.

 

 

(f)

Employee’s participation as an employee under the Employer’s stock option plan,
stock purchase plan and all bonus plans shall terminate as of the Employment
Termination Date. No bonus shall be earned or paid for 2008 under the Employer’s
bonus plan.

 

 

(g)

The payments and benefits called for in this paragraph 2 shall be in lieu of,
and discharge, any obligations of Employer to Employee for compensation or any
other expectations of remuneration or benefit on the part of the Employee,
including any accrued vacation time, compensation time or any other benefit owed
to Employee.

 

3.

As an essential inducement to Employer to enter into this Agreement, and as
consideration for the foregoing promises of Employer, Employee agrees as
follows:

 

(a)                      Employee acknowledges that during his/her employment
with Employer he/she has been exposed to, or acquired, Confidential Employer
Information as defined hereafter in this subparagraph. Employee understands and
agrees that such confidential Employer Information has been disclosed to him/her
in confidence and for the sole benefit of the Employer. Employee agrees that
commencing on the date of this Agreement he/she (i) will diligently protect the
confidentiality of all confidential Employer Information; (ii) will not disclose
or communicate any confidential Employer Information to any third party without
written consent of Employer; and (iii) will not make use of Confidential
Employer Information on his/her own behalf or an behalf of any third party. In
view of the nature of Employee’s employment and the nature of the Confidential
Employer Information which employee received during such employment, Employee
agrees that any unauthorized disclosure or use of such information to or on
behalf of third parties would cause irreparable harm to the confidential status
of such information and to Employer, and that, therefore, the Employer shall be
entitled to an injunction prohibiting Employee from any such disclosure, use, or
threatened use. The undertakings set forth in this subparagraph shall survive
the expiration or termination of other arrangements or duties in this Agreement.
As used in this subparagraph, “Confidential Employer Information” means: (i)
confidential information obtained under confidential conditions in connection
with Employee’s employment with Employer; and (ii) other business, financial,
customer or sales information, the use or disclosure of which might reasonably
be understood to be contrary to the interest of the Employer.

 

2

Initials:

 

 

 


--------------------------------------------------------------------------------


(b)                     Employee, for himself/herself, his/her heirs,
successors, and assigns does hereby release and forever discharge Employer and
its current and former officers, directors, agents, employees, successors and
assigns from any and all claims, demands, actions, liability, damages or rights
of any kind, whether known or unknown, arising out of or resulting from any
matter, fact or thing occurring prior to the date of this Agreement including,
without limitation, Employee’s employment with Employer and the cessation of
his/her employment with Employer, and including any claims of wrongful
discharge, defamation, all forms of unlawful discrimination (including, but not
limited to, any claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Equal Pay Act, or the Minnesota Human Rights
Act), breach of contract, breach of public policy, promissory estoppel,
negligent and intentional infliction of emotional distress, harassment, or
violation of any federal, state or local law, statute, regulation, or ordinance.

 

(c)                     Employee agrees that he/she has returned to Employer all
Employer property in his/her possession or under his/her control or will do so
promptly after the execution of this Agreement.

 

(d)                     Employee agrees to comply with all post-termination
provisions of her Employment Agreement dated April 13, 2004, and in particular
the non-competition provisions included therein.

 

4.

(a)                      Employee understands and acknowledges that he/she has
fifteen (15) days to revoke his/her release of claims under the Minnesota Human
Rights Act. Employee understands and acknowledges that if he/she wishes to
revoke that release of claims after signing this Agreement, the revocation must
be in writing and hand-delivered or mailed to the Employer, within the
fifteen-day period. If mailed, the revocation must be: (i) postmarked within the
fifteen-day period; (ii) addressed to Mr. Howard Root, Vascular Solutions, Inc.,
6464 Sycamore Court, Minneapolis, MN 55369; and (iii) sent by certified mail,
return receipt requested.

 

(b)                     Similarly, Employee understands and acknowledges that
he/she has seven (7) days to revoke his/her release of claims under the Age
Discrimination in Employment Act. Employee understands and acknowledges that if
he/she wishes to revoke that release of claims after signing this Agreement, the
revocation must be in writing and hand-delivered or mailed to the Employer,
within the seven-day period. If mailed, the revocation must be: (i) postmarked
within the seven-day period; (ii) addressed to Mr. Howard Root, Vascular
Solutions, Inc., 6464 Sycamore Court, Minneapolis, MN 55369; and (iii) sent by
certified mail, return receipt requested.

 

(c)                     Employee understands and acknowledges that this
Agreement does not take effect until these revocation periods have passed and
Employee has not revoked such releases. Employee further understands and
acknowledges that if he/she provides a timely notice of revocation, the Employer
in its sole discretion may either (i) declare this entire Agreement null and
void, or (ii) void Employee’s release of claims under the Minnesota Human Rights
Act and/or the Age Discrimination in Employment Act and enforce the remainder of
this Agreement according to its terms.

 

3

Initials:

 

 

 


--------------------------------------------------------------------------------


5.                     Employee understands and acknowledges that he/she may
take twenty-one (21) calendar days to decide whether to sign this Agreement
(“Consideration Period”). Employee represents that if he/she signs this
Agreement before the expiration of the Consideration Period, it is because
he/she has decided that he/she does not need any additional time to decide
whether to sign this Agreement. Employee further agrees that any changes,
material or otherwise, made to this Agreement do not restart or affect in any
manner the original Consideration Period. Employee is hereby advised in writing
to consult with an attorney of his/her own choosing before signing this
Agreement.

 

6.                     The terms of this Agreement shall remain confidential
between the parties hereto, and shall not be disclosed (orally or in writing) to
any third parties unless required by law.

 

7.                     This Agreement contains the entire agreement between the
parties. Employee hereby affirms that his/her rights to payments or benefits
from Employer are specified exclusively and completely in this Agreement, and
that the Employment Agreement between Employee and Employer is hereby terminated
in accordance with its provisions (subject to the continuation of any
post-termination provisions included therein). Any modification of, or addition
to, this Agreement must be in writing signed by Employee and by an officer of
Employer.

 

8.                     To the extent any clause or provision of this Agreement
shall be determined to be invalid or unenforceable, such clause or provision
shall be deleted and the validity and enforceability of the remainder of this
Agreement shall be unaffected.

 

9.                     This Agreement shall be governed by, and interpreted in
accordance with, the laws of the state of Minnesota.

 

10.                   Employee hereby affirms and acknowledges that he/she has
read the foregoing Agreement. Employee further affirms that he/she understands
the meaning of the terms of this Agreement and their effect, and enters into
this Agreement freely and voluntarily.

 

IN WITNESS WHEREOF, the undersigned has signed this agreement on the dates
indicated below.

 

 

 

 

Date

 

Deborah Neymark, Employee

 

 

 

 

 

 

 

 

 

VASCULAR SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

Date

 

 

Howard Root, Chief Executive Officer

 

 

 

 

4

Initials:

 

 

 


--------------------------------------------------------------------------------